Exhibit 10.49

 

DREAMWORKS ANIMATION SKG, INC.

1000 FLOWER STREET

GLENDALE, CA 91201

 

As of January 19, 2007

 

Anne Globe

c/o Munger, Tolles & Olsen LLP

355 South Grand Avenue

35th Floor

Los Angeles, CA 90071

Attn: Rob Knauss

 

Dear Anne:

 

Upon the Commencement Date (as defined below) DreamWorks Animation SKG, Inc.
(“Employer”) agrees to employ you and you agree to accept such employment upon
the terms and conditions set forth in this agreement (“Agreement”) Upon
Employer’s receipt of executed copies (in form and substance satisfactory to
Employer) of this Agreement, this Agreement shall supersede the executed
Employment Agreement, dated as of October 1, 2004 (the “Prior Agreement) between
Studio and you, and the Prior Agreement shall be deemed terminated effective as
of January 19, 2007. Employer shall have no obligation under this Agreement
unless and until Employer has received from Employee a fully executed copy of
this Agreement (in form and substance satisfactory to Employer).

 

1. Term. The term of your employment hereunder shall commence on January 19,
2007 (the “Commencement Date”) and shall continue until January 1, 2012. This
period shall hereinafter be referred to as the “Employment Term.”

 

2. Duties/Responsibilities.

 

a. General. Your title shall be “Worldwide Head of Marketing and Consumer
Products” of Studio.

 

b. Services. During the Employment Term you shall render your exclusive full
time business services to Studio and/or its divisions, subsidiaries or
affiliates in accordance with the reasonable directions and instructions of the
President of Studio, all as hereinafter set forth. Employee shall report to the
President of Employer (currently Lew Coleman [“Coleman’]); provided that if
Coleman is not actively involved in the business of Employer or otherwise
incapable of involvement in the day-to-day business of Employer, including by
reason of death or disability, then Employee shall report to the CEO of Studio.
If any senior executive other than the President reports to the CEO, then you
shall be entitled to report to the CEO. Notwithstanding the foregoing, Studio
may not require you to render services on a permanent basis outside Los Angeles
County without your consent. If Studio moves its primary operations outside of
Los Angeles County and you do not consent to render permanent services at such
new location, then you may elect to terminate this Agreement.

 

 



--------------------------------------------------------------------------------

3. Exclusivity. You shall not during the Employment Term perform services for
any person, firm or corporation (hereinafter referred to collectively as a
“person”) without the prior written consent of Studio and will not engage in any
activity which would interfere with the performance of Studio’s services
hereunder, or become financially interested in any other person engaged in the
production, distribution or exhibition of motion pictures or television programs
(including, without limitation, motion pictures produced for, distributed to or
exhibited on free, cable, pay, satellite and/or subscription television, music
and/or interactive), anywhere in the world. Nothing contained herein shall
prevent you from owning publicly traded minority stock interests not to exceed
five percent (5%), limited partnership interests or other passive investment
interests in businesses performing any of the aforesaid activities.

 

4. Compensation.

 

a. Base Salary. For all services rendered under this Agreement, Studio will pay
you a yearly base salary rate of Eight Hundred Thirty Five Thousand Dollars
($835,000.00) for each full year of the Employment Term, payable in accordance
with Studio’s applicable payroll practices (“Base Salary”). Promptly following
execution of this Agreement, you shall receive a cash payment (subject to
applicable withholding) of that portion of your Base Salary that you would have
received if this Agreement had been effective as of January 2, 2007.

 

b. Equity-Based Compensation.

 

(i) You will be eligible, while you remain employed hereunder, subject to annual
approval by the Compensation Committee, to receive an annual cash bonus award
pursuant to the terms of the Studio’s short term incentive plan. It is Studio’s
present expectation, that such annual awards will have an aggregate grant-date
value, depending on company performance, ranging between $350,000 (bonus target)
and $650,000 (in the case of superior company performance).

 

(ii) In addition, you will be eligible, while you remain employed hereunder,
subject to annual approval by the Compensation Committee, to receive annual
equity incentive awards consistent with other senior executives subject to
compensation committee approval. It is Studio’s present expectation, that such
annual awards will have an annual aggregate grant-date value targeted at
$2,000,000.

 

5. Benefits. In addition to the foregoing, you shall be entitled to participate
in such other, medical, dental and life insurance, 401(k), pension and other
benefit plans as Studio may have or establish from time to time for its most
senior executives. In addition, Studio shall cover the cost of personal
financial consulting services to you. During the Employment Term, unless earlier
terminated as set forth below, you shall be entitled to coverage in accordance
with Studio’s standard leave of absence policy and shall be entitled to vacation
days and/or personal days to be taken subject to the demands of Studio (as
determined by Studio) and consistent with the amount of days taken by other
senior level executives; provided, however, no vacation time will be accrued
during the Employment Term. The foregoing, however, shall not be construed to
require Studio to establish any such plans or to prevent the modification or
termination of such plans once established, and no such action or failure
thereof shall affect this Agreement.

 

6. Business Expenses. Studio shall reimburse you for business expenses on a
regular basis in accordance with its policy regarding the reimbursement of such
expenses for executives of like stature to you (including travel, at Studio’s
request, [which, in accordance with company policy, is currently first class], a
cellular phone and including the reimbursement or direct payment of business
phone expenses on a regular basis in accordance with Studio’s policy regarding
the

 

- 2 -



--------------------------------------------------------------------------------

reimbursement or payment of such expenses for executives of like stature to
you). Studio will provide you with a monthly car allowance of One Thousand
Dollars ($1,000), which shall be administered in accordance with Studio’s
then-current policy for similarly situated executives.

 

7. Indemnification. You shall be fully indemnified and held harmless by Studio
to the fullest extent permitted by law from any claim, liability, loss, cost or
expense of any nature (including attorney’s fees of counsel selected by you,
judgments, fines, any amounts paid or to be paid in any settlement, and all
costs of any nature) incurred by you (all such indemnification to be on an
“after-tax” or “gross-up” basis) which arises, directly or indirectly, in whole
or in part out of any alleged or actual conduct, action or inaction on your part
in or in connection with or related in any manner to your status as an employee,
agent, officer, corporate director, member, manager, shareholder, partner of, or
your provision of services to, Studio or any of its affiliated entities, or any
entity to which you are providing services on behalf of Studio or which may be
doing business with Studio. To the maximum extent allowed by law, all amounts to
be indemnified hereunder including reasonable attorneys’ fees shall be promptly
advanced by Studio until such time, if ever, as it is determined by final
decision pursuant to Paragraph 24 below that you are not entitled to
indemnification hereunder (whereupon you shall reimburse Studio for all sums
theretofore advanced).

 

8. Covenants.

 

a. Confidential Information. You agree that you shall not, during the Employment
Term or at any time thereafter, use for your own purposes, or disclose to, or
for any benefit of any third party, any trade secret or other confidential
information of Studio or any of its affiliates (except as may be required by law
or in the performance of your duties hereunder consistent with Studio’s
policies) and that you will comply with any confidentiality obligations of
Studio known by you to a third party, whether under agreement or otherwise.
Notwithstanding the foregoing, confidential information shall be deemed not to
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by you or any other person who directly
or indirectly receives such information from you or at your direction or (ii) is
or becomes available to you on a non-confidential basis from a source which you
reasonably believe is entitled to disclose it to you.

 

b. Studio Ownership. The results and proceeds of your services hereunder,
including, without limitation, any works of authorship resulting from your
services during your employment and any works in progress, shall be
works-made-for-hire and Studio shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner Studio determines in its sole
discretion without any further payment to you whatsoever. If, for any reason,
any of such results and proceeds shall not legally be a work-for-hire and/or
there are any rights which do not accrue to Studio under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed by Studio, and Studio shall have the right to use the
same in perpetuity throughout the universe in any manner Studio may deem useful
or desirable to establish or document Studio’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent that you have any rights in the results and proceeds of your services
that cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This Paragraph 8.c is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by
Studio of any rights of ownership to which Studio may be entitled by operation
of law by virtue of Studio or any of its affiliates being your employer.

 

 

- 3 -



--------------------------------------------------------------------------------

c. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Studio or any of its affiliates shall remain the exclusive
property of Studio. In the event of the termination of your employment for any
reason, and subject to any other provisions hereof, Studio reserves the right,
to the extent required by law, and in addition to any other remedy Studio may
have, to deduct from any monies otherwise payable to you the following: (i) the
full amount of any specifically determined debt you owe to Studio or any of its
affiliates at the time of or subsequent to the termination of your employment
with Studio, and (ii) the value of Studio property which you retain in your
possession after the termination of your employment with Studio following
Studio’s written request for such item(s) return and your failure to return such
items within thirty (30) day of receiving such notice. In the event that the law
of any state or other jurisdiction requires the consent of an employee for such
deductions, this Agreement shall serve as such consent.

 

d. Promise Not To Solicit. You will not, during the period of the Employment
Term or for the period ending one (1) year after the earlier of expiration of
the Employment Term or your termination hereunder, induce or attempt to induce
any employees, exclusive consultants, exclusive contractors or exclusive
representatives of Studio (or those of any of its affiliates) to stop working
for, contracting with or representing Studio or any of its affiliates or to work
for, contract with or represent any of Studio’s (or its affiliates’)
competitors.

 

9. Incapacity.

 

a. In the event you are unable to perform the services required of you hereunder
as a result of a physical or mental disability and such disability shall
continue for a period of ninety (90) or more consecutive days or an aggregate of
four (4) or more months during any twelve (12) month period during the term
hereof, Studio shall have the right, at its option and subject to applicable
state and federal law, to terminate your employment hereunder, and Studio shall
only be obligated to pay you (a) 50% of the specified Base Salary for the
remainder of the then current Employment Term, but not to exceed two (2) years,
and (b) any additional compensation (including, without limitation, any grants
of equity-based compensation made to you on or prior to the date of termination
(it being understood you will not be entitled to receive any grants of
equity-based compensation thereafter) as determined pursuant to Paragraph 9.b
below, car allowance which has accrued prior to your termination, and expense
reimbursement for expenses incurred prior to your termination) earned by you
prior to the termination of your employment. Notwithstanding the foregoing
sentence, you further will be entitled to continuation of medical, dental, life
insurance, disability, car allowance and financial counseling benefits
(collectively, the “Continued Benefits”) for a period of twelve (12) months
after termination of your employment pursuant to this paragraph (but not to
exceed the end of the then current Employment Term). With respect to any
Continued Benefits for which you may become eligible under this Paragraph 9.b or
otherwise under this Agreement, if requested by the Company during any
continuation period you shall elect to treat such Continued Benefits as being
provided pursuant to the applicable provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”) or any similar applicable federal or
state statute. Whenever compensation is payable to you hereunder, during or with
respect to a time when you are partially or totally disabled and such disability
(except for the provisions hereof) would entitle you to disability income or to
salary continuation payments from Studio according to the terms of any plan now
or hereafter provided by Studio or according to any policy of Studio in effect
at the time of such disability, the compensation payable to you hereunder shall
be inclusive of any such disability income or salary

 

- 4 -



--------------------------------------------------------------------------------

continuation and shall not be in addition thereto. If disability income is
payable directly to you by an insurance company under an insurance policy paid
for by Studio, the compensation payable to you hereunder shall be inclusive of
the amounts paid to you by said insurance company and shall not be in addition
thereto.

 

b. Unless otherwise specified in the Plan or in the agreement evidencing the
grant, in each case as of the date of the grant, after termination of employment
your grants of equity-based compensation will be determined as follows. With
respect to grants having performance-based vesting criteria, your rights to
receive or exercise the awards provided by the grants will be determined after
the end of the performance period specified in the grant, or satisfaction of
such other criteria pursuant to the Plan, subject to the applicable performance
or other criteria, as if you had continued to remain employed with Studio
throughout such performance period. With respect to grants having time-based
vesting criteria, your rights to receive or exercise the awards provided by the
grants will be determined promptly following your termination of employment. You
will be entitled to receive or exercise a ratable portion of the amount of each
award determined in the preceding sentence, calculated by multiplying such
amount by a fraction, the numerator of which is the sum of (i) your actual
period of service in months through the date of termination plus (ii) the lesser
of (A) twelve (12) months or (B) 50% of the remaining Employment Term in months
determined as of the date of termination (but in no event will the numerator
exceed the denominator), and the denominator of which is the total performance
period in months (for grants having performance-based vesting criteria) or the
total vesting period in months (for grants having time-based vesting criteria)
specified in the grant. To avoid any double-counting, any part of any
equity-based compensation award that has vested in accordance with the terms of
the applicable award agreement shall be credited against any part of such award
that you shall be entitled to receive or exercise pursuant to the determination
set forth in the proceeding sentence. The balance of such awards will be
forfeited. Subject to this Paragraph 9.b and to the other terms and conditions
of the grants, all Options and any similar equity-based awards will remain
exercisable for the remaining term of the grant.

 

10. Death. If you die prior to the end of the Employment Term, this Agreement
shall be terminated as of the date of death and your beneficiary or estate shall
be entitled to receive (a) your Base Salary accrued to date and for 12 months
thereafter, but not to exceed the end of the then current Employment Term,
(b) equity-based compensation to be determined in the same manner and at the
same time as provided in Paragraph 9.b, under and in accordance with any stock
plan of Studio, and (c) all other benefits pro-rated up to the date on which the
death occurs.

 

11. Termination for Cause. Studio shall have the right to terminate this
Agreement at any time for cause. As used herein, the term “cause” shall mean
(i) misappropriation of any material funds or property of Studio or any of its
related companies; (ii) failure to obey reasonable and material orders given by
the President of Studio or by the board of directors of Studio (iii) any
material breach of this Agreement by you; (iv) conviction of or entry of a plea
of guilty or nolo contendre to a felony or a crime involving moral turpitude;
(v) any willful act, or failure to act, by you in bad faith to the material
detriment of Studio; or (vi) material non-compliance with established Studio
policies and guidelines (after which you have been informed in writing of such
policies and guidelines and you have failed to cure such non-compliance);
provided that in each such case (other than (i) or (iv) or a willful failure in
(ii) or repeated breaches, failures or acts of the same type or nature) prompt
written notice of such cause is given to you by specifying in reasonable detail
the facts giving rise thereto and that continuation thereof will result in
termination of employment, and such cause is not cured within ten (10) business
days after receipt by you of the first such notice. If you are terminated as set
forth in this Paragraph 11, then payment of the specified Base Salary and any
additional noncontingent cash compensation (including, without limitation, any
equity-based

 

- 5 -



--------------------------------------------------------------------------------

compensation which has vested and expense reimbursement for expenses incurred
prior to your termination) theretofore earned by you shall be payment in full of
all compensation payable hereunder. If Studio terminated you hereunder, then you
shall immediately reimburse Studio for all paid but unearned sums.

 

12. Involuntary Termination. Studio may terminate your employment other than for
cause or on account of incapacity, in which case you will receive continuation
of Base Salary and Continued Benefits (other than disability coverage), until
the end of the Employment Term. In the event that cash bonuses have been paid,
you shall also be entitled to receive through the end of the Employment Term an
annual cash amount equal to the average annual cash bonuses that had been paid
to you, if any (e.g., if you are terminated pursuant to this Paragraph 12 after
three and one-half (3-1/2) years of employment, the annual cash bonus payable to
you at the end of each of years four and five will be an amount equal to the
aggregate of the cash bonuses, if any, paid to you at the end of years one, two
and three divided by the number of full years of your employment prior to
termination [i.e., three (3), in this example]). In the event of termination of
your employment without cause pursuant to this Paragraph 12, all the
equity-based compensation specified in Paragraph 4.b hereof held by you shall
accelerate vesting (with respect to grants having performance-based vesting
criteria, on the basis that any mid-range or “target” goals rather than premium
goals are deemed to have been achieved) and will, subject to the other terms and
conditions of the grants, remain exercisable for the remainder of the term of
the grant; however, you will not be entitled to receive any future equity-based
compensation. If your services are terminated pursuant to this paragraph, you
shall not be obligated to secure other employment to mitigate damages incurred
by Studio or any payment due you as a result of your termination hereunder;
provided that any compensation earned from any employment obtained by you during
the Term following termination will be offset against Studio’s payment
obligations under this Agreement except if your services are terminated
following a “change of control” as provided in Paragraph 25 hereof. You agree
that you will have no rights or remedies in the event of your termination
without cause other than those set forth in the Agreement to the maximum extent
required by law.

 

13. Termination for Good Reason. You shall be entitled to terminate this
Agreement at any time for “good reason.” As used herein, the term “good reason”
shall mean only: (i) any material breach of this Agreement by Studio, (ii) any
diminution in title; (iii) failure to be the most senior marketing executive of
Studio; (iv) any time that Studio shall direct or require that you report to any
person other than the President (except as provided in Paragraph 2.c hereof) or
(v) any time that Studio shall direct or require that your principal place of
business be anywhere other than the Los Angeles area. Notwithstanding anything
to the contrary contained herein, you will give Studio written notice prior to
terminating this Agreement pursuant to the foregoing, setting forth the exact
nature of any alleged breach and the conduct required to cure such breach.
Studio shall have thirty (30) days from the receipt of such notice within which
to cure. In the event of your voluntary termination for good reason, you shall
be entitled to the payments, benefits (including the post-term assumption of the
applicable benefits) and equity-based compensation provided under Paragraph 12
for involuntary termination without cause. If your services are terminated
pursuant to this paragraph, you shall not be obligated to secure other
employment to mitigate damages incurred by Studio or any payment due you as a
result of your termination hereunder. You agree that you will have no rights or
remedies in the event of your termination for good reason other than those set
forth in the Agreement to the maximum extent allowed by law.

 

14. Name/Likeness. During the Employment Term, Studio shall have the right to
use your name, biography and likeness in connection with its business as
follows: You shall promptly submit to Studio a biography of yourself. Provided
that you timely submit such biography, Studio shall not use any other
biographical information other than contained in such biography so furnished,

 

- 6 -



--------------------------------------------------------------------------------

other than references to your prior professional services and your services
hereunder, without your prior approval (which approval shall not be unreasonably
withheld). If you fail to promptly submit a biography, then you shall not have
the right to approve any biographical material used by Studio. You shall have
the right to approve any likeness of you used by Studio. Nothing herein
contained shall be construed to authorize the use of your name, biography or
likeness to endorse any product or service or to use the same for similar
commercial purposes.

 

15. Section 317 and 508 of the Federal Communications Act. You represent that
you have not accepted or given, nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Studio for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Studio and/or any of its affiliates.

 

16. Equal Opportunity Employer. You acknowledge that Studio is an equal
opportunity employer. You agree that you will comply with Studio policies
regarding employment practices and with applicable federal, state and local laws
prohibiting discrimination or harassment.

 

17. Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail and confirmed by fax at the respective
addresses of the parties hereto set forth above, or at such address as may be
designated in writing by either party, and in the case of Studio, to the
attention of the General Counsel of Studio. A courtesy copy of any notice to you
hereunder shall be sent to Munger, Tolles & Olson LLP, 355 South Grand Avenue,
35th Floor, Los Angeles, CA 90071-1560, Fax: (213) 683-5137, Attn: Rob Knauss.
Any notice given by mail shall be deemed to have been given three (3) business
days following such mailing.

 

18. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you (other than the right to receive payments
which may be assigned to a company, trust or foundation owned or controlled by
you) and any purported assignment in violation of the foregoing shall be deemed
null and void. Studio may assign this Agreement or all or any part of its rights
hereunder to any entity which acquires all or substantially all of the assets of
Studio and this Agreement shall inure to the benefit of such assignee, provided
your duties do not materially change.

 

19. California Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of California applicable to contracts
entered into and performed entirely therein.

 

20. No Implied Contract. The parties intend to be bound only upon execution of
this Agreement and no negotiation, exchange or draft or partial performance
shall be deemed to imply an agreement. Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.

 

21. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties hereto.

 

22. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement. In the event any such provision (the
“Applicable Provision”) is so adjudged void or unenforceable, you and Studio
shall take the

 

- 7 -



--------------------------------------------------------------------------------

following actions in the following order: (i) seek judicial reformation of the
Applicable Provision; (ii) negotiate in good faith with each other to replace
the Applicable Provision with a lawful provision; and (iii) have an arbitration
as provided in Paragraph 24 hereof determine a lawful replacement provision for
the Applicable Provision; provided, however, that no such action pursuant to
either of clauses (i) or (iii) above shall increase in any respect your
obligations pursuant to the Applicable Provision.

 

23. Survival Modification of Terms. Your obligations under Paragraph 8 hereof
shall remain in full force and effect for the entire period provided therein,
notwithstanding the termination of the Employment Term pursuant to Paragraph 11
hereof or otherwise. Studio’s obligations under Paragraphs 6 (with respect to
expenses theretofore incurred) and 7 hereof shall survive indefinitely the
termination of this Agreement regardless of the reason for such termination.
Further, Paragraphs 4.b(iv), 9, 10, 12 and 13 will continue to govern your
entitlement, if any, to benefits and equity based compensation after the
termination of the Employment Term, and paragraph 24 will continue to govern any
Claims (as defined below) by one party against the other.

 

24. Arbitration of Disputes. Any controversy or claim by you against Studio or
any of its parent companies, subsidiaries, affiliates (and/or officers,
directors, employees, representatives or agents of Studio and such parent
companies, subsidiaries and/or affiliates), including any controversy or claim
arising from, out of or relating to this Agreement, the breach thereof, or the
employment or termination thereof of you by Studio which would give rise to a
claim under federal, state or local law (including, but not limited to, claims
based in tort or contract, claims for discrimination under state or federal law,
and/or claims for violation of any federal, state or local law, statute or
regulation), or any claim against you by Studio (individually and/or
collectively, “Claim[s]”) shall be submitted to an impartial mediator
(“Mediator”) selected jointly by the parties. Both parties shall attend a
mediation conference in Los Angeles County, California and attempt to resolve
any and all Claims. If the parties are not able to resolve all Claims, then upon
written demand for arbitration to the other party, which demand shall be made
within a reasonable time after the Claim has arisen, any unresolved Claims shall
be determined by final and binding arbitration in Los Angeles, California, in
accordance with the Model Employment Procedures of the American Arbitration
Association (collectively, “Rules”) by a neutral arbitrator experienced in
employment law, licensed to practice law in California, in accordance with the
Rules, except as herein specified. In no event shall the demand for arbitration
be made after the date when the institution of legal and/or equitable
proceedings based upon such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and will have the opportunity to take depositions in Los Angeles,
California of any opposing party or witnesses selected by such party and/or
request production of documents by the opposing party before the arbitration
hearing. By mutual agreement of the parties, additional depositions may be taken
at other locations. In addition, upon a party’s showing of need for additional
discovery, the arbitrator shall have discretion to order such additional
discovery. You acknowledge and agree that you are familiar with and fully
understand the need for preserving the confidentiality of Studio’s agreements
with third parties and compensation of Studio’s employees. Accordingly, you
hereby agree that to the extent the arbitrator determines that documents,
correspondence or other writings (or portions thereof) whether internal or from
any third party, relating in any way to your agreements with third parties
and/or compensation of other employees are necessary to the determination of any
Claim, you and/or your representatives may discover and examine such documents,
correspondence or other writings only after execution of an appropriate
confidentiality agreement. Each party shall have the right to subpoena witnesses
and documents for the arbitration hearing. A court reporter shall record all
arbitration proceedings. With respect to any Claim brought to arbitration
hereunder, either party may be entitled to recover whatever damages would
otherwise be available to that party in any legal proceeding based upon the
federal and/or state law applicable to the matter. The arbitrator shall

 

- 8 -



--------------------------------------------------------------------------------

issue a written decision setting forth the award and the findings and/or
conclusions upon which such award is based. The decision of the arbitrator may
be entered and enforced in any court of competent jurisdiction by either Studio
or you. Notwithstanding the foregoing, the result of any such arbitration shall
be binding but shall not be made public (including by filing a petition to
confirm the arbitration award), unless necessary to confirm such arbitration
award after non-payment of the award for a period of at least fifteen (15) days
after notice to Studio of the arbitrator’s decision. Each party shall pay the
fees of their respective attorneys (except as otherwise awarded by the
arbitrator), the expenses of their witnesses, and all other expenses connected
with presenting their Claims or defense(s). Other costs of arbitration shall be
borne by Studio. Except as set forth below, should you or Studio pursue any
Claim covered by this Paragraph 24 by any method other than said arbitration,
the responding party shall be entitled to recover from the other party all
damages, costs, expenses, and reasonable outside attorneys’ fees incurred as a
result of such action. The provisions contained in this Paragraph 24 shall
survive the termination of your employment with Studio. Notwithstanding anything
set forth above, you agree that any breach or threatened breach of this
Agreement (particularly, but without limitation, with respect to Paragraphs 3
and 8, above) may result in irreparable injury to Studio, and therefore, in
addition to the procedures set forth above, Studio may be entitled to file suit
in a court of competent jurisdiction to seek a Temporary Restraining Order
and/or preliminary or permanent injunction or other equitable relief to prevent
a breach or contemplated breach of such provisions.

 

25. Change of Control. In the event of a “change of control”, all equity-based
compensation held by you shall accelerate vesting (on the basis that any
mid-range or “target” goals rather than premium goals are deemed to have been
achieved) and, subject to the other terms and conditions of the grants, remain
exercisable for the remainder of the term of the grant.

 

a. For purposes of this Agreement, “change of control” shall mean the occurrence
of any of the following events:

 

(i) during any period of fourteen (14) consecutive calendar months, individuals
who were directors of Studio on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board of
Directors of Studio (the “Board”); provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination for election, by Studio’s stockholders was approved by a vote of
at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as such term is used in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (each, a
“Person”), in each case other than the management of Studio, the Board or the
holders of Studio’s Class B common stock par value $0.01;

 

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) Studio or (y) any of its
Subsidiaries, but in the case of this clause (y) only if Studio Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of Studio to an entity that is not an Affiliate (a “Sale”), in
each such case, if such Reorganization or Sale requires the approval of Studio’s
stockholders under the law of Studio’s jurisdiction of organization (whether
such approval is required for such Reorganization or Sale or for the issuance of
securities of Studio in such Reorganization or Sale), unless, immediately
following such Reorganization or Sale, (1) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is

 

- 9 -



--------------------------------------------------------------------------------

defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the securities eligible to vote for the election of the Board (“Studio Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation resulting from such Reorganization or Sale (including, without
limitation, a corporation that as a result of such transaction owns Studio or
all or substantially all Studio’s assets either directly or through one or more
subsidiaries) (the “Continuing Corporation”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization or Sale, of the outstanding Studio Voting Securities (excluding
any outstanding voting securities of the Continuing Corporation that such
beneficial owners hold immediately following the consummation of the
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any company or other entity involved in or forming part
of such Reorganization or Sale other than Studio), (2) no Person (excluding
(x) any employee benefit plan (or related trust) sponsored or maintained by the
Continuing Corporation or any corporation controlled by the Continuing
Corporation, (y) Jeffrey Katzenberg and (z) David Geffen) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities of the Continuing Corporation and (3) at least a
majority of the members of the board of directors of the Continuing Corporation
were Incumbent Directors at the time of the execution of the definitive
agreement providing for such Reorganization or Sale or, in the absence of such
an agreement, at the time at which approval of the Board was obtained for such
Reorganization or Sale;

 

(iii) the stockholders of Studio approve a plan of complete liquidation or
dissolution of Studio; or

 

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) Studio, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of Studio or
an Affiliate or (C) any company owned, directly or indirectly, by the
stockholders of Studio in substantially the same proportions as their ownership
of the voting power of Studio Voting Securities) becomes the beneficial owner,
directly or indirectly, of securities of Studio representing 20% or more of the
combined voting power of Studio Voting Securities but only if the percentage so
owned exceeds the aggregate percentage of the combined voting power of Studio
Voting Securities then owned, directly or indirectly, by Jeffrey Katzenberg and
David Geffen; provided, however, that for purposes of this subparagraph (iv),
the following acquisitions shall not constitute a change of control: (x) any
acquisition directly from Studio or (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Studio or an Affiliate.

 

b. In the event that it is determined that any payment (other than the Gross-Up
Payments provided for in this Paragraph 25.b) or distribution by Studio or any
of its affiliates to you or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or pursuant
to or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any successor provision thereto), by reason of being considered “contingent on a
change in the ownership or effective control” of Studio, within the meaning of
Section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such tax (such tax or taxes, together with any such interest and penalties,
being hereafter collectively referred to as the “Excise Tax”), then you will be
entitled to receive (or have paid to the applicable taxing authority on your
behalf) an additional payment or payments (collectively, a “Gross-Up Payment”).
The Gross-Up

 

- 10 -



--------------------------------------------------------------------------------

Payment will be in an amount such that, after payment by you of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, you retain (or
receive the benefit of a payment to the applicable taxing authority of) an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
For purposes of determining the amount of the Gross-Up Payment, you will be
considered to pay (i) federal income taxes at the highest rate in effect in the
year in which the Gross-Up Payment will be made and (ii) state and local income
taxes at the highest rate in effect in the state or locality in which the
Gross-Up Payment would be subject to state or local tax, net of the maximum
reduction in federal income tax that could be obtained from deduction of such
state and local taxes.

 

26. Miscellaneous. You agree that Studio may deduct and withhold from your
compensation hereunder the amounts required to be deducted and withheld under
the provisions of the Federal and California Income Tax Acts, Federal Insurance
Contributions Act, California Unemployment Insurance Act, any and all amendments
thereto, and other statutes heretofore or hereafter enacted requiring the
withholding of compensation. All of Studio’s obligations in this Agreement are
expressly conditioned upon you completing and delivering to Studio an Employment
Eligibility Form (“Form I-9”) (in form satisfactory to Studio) and in connection
therewith, you submitting to Studio original documentation demonstrating your
employment eligibility.

 

27. Section 409A. It is intended that the provisions of this Agreement comply
with Section 409A of the Internal Revenue Code (the “Code”), and all provisions
of this Agreement shall be construed and interpreted in a manner consistent with
Section 409A of the Code. In particular, if necessary or desirable to avoid
imposition of penalties and additional taxes under Section 409A of the Code,
notwithstanding the timing of payment provided in any other section of this
Agreement, the timing of any amounts payable pursuant to this Agreement shall be
subject to a six-month delay in a manner consistent with
Section 409A(a)(2)(B)(i) of the Code, and you shall not be entitled to interest
with respect to such six-month delay. Furthermore, notwithstanding any provision
of this Agreement to the contrary, in light of the uncertainty surrounding the
proper application of Section 409A of the Code, the Company and you may make
necessary amendments to this Agreement for the limited purpose of, and solely to
the extent necessary to avoid the imposition of penalties and additional taxes
under, Section 409A of the Code. In any case, except as provided in Section 25.b
of this Agreement, you are solely responsible and liable for the satisfaction of
all taxes and penalties that may arise in connection with this letter or the
Agreement (including any taxes arising under Section 409A of the Code), and the
Company shall not have any obligation to indemnify or otherwise hold you
harmless from any or all such taxes.

 

If the foregoing correctly sets forth your understanding, please sign one copy
of this letter and return it to the undersigned, whereupon this letter shall
constitute a binding agreement between us.

 

Very truly yours,

 

DREAMWORKS ANIMATION SKG, INC.

By:  

/s/ Katherine Kendrick

Its:  

General Counsel

 

ACCEPTED AND AGREED AS OF THE

DATE FIRST ABOVE WRITTEN:

/s/ Anne Globe

ANNE GLOBE

 

- 11 -